Exhibit 10.5

WIND RIVER SYSTEMS, INC.

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to the Executive Employment Agreement (the “Amendment”) is made
effective as of the last date signed below, by and between Wind River Systems,
Inc. (the “Company”), and Kenneth R. Klein (the “Executive”).

RECITALS

WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated November 5, 2003 (the “Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1. Annual Performance Bonus. Section 2.2 of the Agreement, entitled “Annual
Performance Bonus,” is hereby amended in its entirety to read as follows:

2.2 Annual Performance Bonus. Executive shall be eligible for an annual
performance bonus for each fiscal year Executive is employed by the Company. The
amount of Executive’s annual performance bonus will be determined by the Board
based on certain measurable goals, including a target for on-plan performance
and performance in excess of plan, established by mutual agreement between the
Board and Executive before or within 90 days after the commencement of each
fiscal year of the Company (the “Performance Criteria”); provided, however, that
the annual performance bonuses for on-target performance shall be no less than
fifty percent (50%) of Executive’s annual base salary for such fiscal year, with
appropriate adjustments for performance that is in excess of or under target.
Executive’s bonus will be paid out in accordance with the Company’s standard
practice, but in no event later than two and one-half (2 1/2) months following
the end of the Company’s fiscal year in which the bonus is earned by Executive.
No bonus is guaranteed to Executive, and any bonus is subject to the approval of
the Board.

2. Severance Benefits for Termination Without Cause. Section 6.3(b) of the
Agreement is hereby amended in its entirety to read as follows:

(b) reimbursement of the cost of continued health insurance coverage for
Executive and Executive’s eligible dependents, if Executive elects continued
coverage under federal COBRA or any state equivalent, for a period of 12 months
from the termination date. Such reimbursements shall be made within thirty
(30) days of the premium payment;



--------------------------------------------------------------------------------

3. Severance Benefits for Change of Control Termination. Section 7.2(a)(ii) of
the Agreement is hereby amended in its entirety to read as follows:

(ii) reimbursement of the cost of continued health insurance coverage for
Executive and Executive’s eligible dependents, if Executive elects continued
coverage under federal COBRA or any state law equivalent, for a period of 24
months from the termination date. Such reimbursements shall be made within
thirty (30) days of the premium payment; and

4. Parachute Payments. Section 7.3 of the Agreement, entitled “Parachute
Payments,” is hereby amended in its entirety to read as follows:

7.3 Parachute Payments. If any payment or benefit Executive would receive
pursuant to a Change of Control from the Company or otherwise, but determined
without regard to any additional payment required under this Section 7.3,
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties payable with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive
from the Company an additional payment (the “Gross-Up Payment,” and any
iterative payments pursuant to this paragraph also shall be “Gross-Up Payments”)
in an amount that shall fund the payment by Executive of any Excise Tax on the
Payment, as well as all income and employment taxes on the Gross-Up Payment, any
Excise Tax imposed on the Gross-Up Payment and any interest or penalties imposed
with respect to income and employment taxes imposed on the Gross-Up Payment. For
this purpose, all income taxes will be assumed to apply to Executive at the
highest marginal rate. Any Gross-Up Payment shall be paid to Executive, or for
his benefit, within 15 days following receipt by the Company of the report of
the accounting firm described in Section 7.3(b) below, but in no event later
than the end of the Executive’s taxable year following the taxable year in which
the Executive remitted the applicable taxes. In the event of any dispute, this
paragraph shall be interpreted as providing additional payments to Executive or
for his benefit such that after receipt of all payments and benefits, Executive
is in the same-after tax position as if no Excise Tax had been imposed on the
Payment.

(a) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group which will
control the Company upon the occurrence of a Change of Control under
Section 7.1(b), (c) or (d), the Company shall appoint a nationally recognized
accounting firm other than the accounting firm engaged by the Company for
general audit purposes to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

-2-



--------------------------------------------------------------------------------

(b) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within thirty (30) calendar days after the date on
which such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or Executive. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

5. Code Section 409A. The following shall be added as Section 10 of the
Agreement:

10. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Code, and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death), then the cash
severance benefits payable to Executive under this Agreement, if any, and any
other severance payments or separation benefits that may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) otherwise due to Executive on or within the six (6) month period
following Executive’s termination shall accrue during such six (6) month period
and shall become payable in a lump sum payment on the date six (6) months and
one (1) day following the date of Executive’s termination of employment. All
subsequent payments, if any, shall be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his termination but prior to the
six (6) month anniversary of his date of termination, then any payments delayed
in accordance with this Section shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits shall be payable in accordance with
the payment schedule applicable to each payment or benefit.

(b) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Executive.

(c) Notwithstanding any other provisions of this Agreement, Executive’s receipt
of severance payments and benefits under this Agreement is conditioned upon
Executive signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following Executive’s termination of
employment (the “Release Period”). No severance will be paid or provided until
the Release becomes effective. No severance will be paid or provided unless the
Release becomes effective during the Release Period. In the

 

-3-



--------------------------------------------------------------------------------

event Executive’s employment termination occurs on or after November 1 of any
year, any severance will be paid in arrears on the first payroll date to occur
during the following calendar year, or such later time as required by the
payment schedule applicable to each payment or benefit) or Code Section 409A.

6. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

7. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

8. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

9. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

10. Governing Law. This Amendment shall be governed in all respects by the
internal laws of California, without regard to principles of conflicts of law.

11. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.

(Signature page follows)

 

-4-



--------------------------------------------------------------------------------

KENNETH R. KLEIN     WIND RIVER SYSTEMS, INC. /s/ Kenneth R. Klein     /s/ Ian
Halifax Signature     Signature       Ian Halifax     Print Name Date: 10/16/08
    CFO     Print Title     Date: 16 October, 2008

(Signature page to Amendment to Klein Agreement)